      Case 4:11-cv-06714-YGR Document 443 Filed 06/02/21 Page 1 of 3




     BETSY C. MANIFOLD (182450)
 1   RACHELE R. BYRD (190634)
     BRITTANY N. DEJONG (258766)
 2   WOLF HALDENSTEIN ADLER
      FREEMAN & HERZ LLP
 3   750 B Street, Suite 1820
 4   San Diego, CA 92101
     Telephone: 619/239-4599
 5   Facsimile: 619/234-4599
     manifold@whafh.com
 6   byrd@whafh.com
     dejong@whafh.com
 7
     MARK C. RIFKIN (pro hac vice)
 8   MATTHEW M. GUINEY (pro hac vice)
     WOLF HALDENSTEIN ADLER
 9     FREEMAN & HERZ LLP
     270 Madison Ave
10   New York, NY 10016
     Telephone: (212) 545-4600
11   Facsimile: (212) 686-0114
     rifkin@whafh.com
12   guiney@whafh.com
13   Interim Class Counsel for Plaintiffs
14   [Additional Counsel Appear on Signature Page]
15
                                 UNITED STATES DISTRICT COURT
16
                               NORTHERN DISTRICT OF CALIFORNIA
17
                                            OAKLAND DIVISION
18
19   IN RE APPLE IPHONE ANTITRUST                    No. 4:11-cv-06714-YGR
     LITIGATION
20                                                   PLAINTIFFS’ ADMINISTRATIVE
21                                                   MOTION TO FILE UNDER SEAL
                                                     PORTIONS OF PLAINTIFFS’ MOTION
22                                                   FOR CLASS CERTIFICATION AND
                                                     EXHIBITS IN SUPPORT THEREOF
23
                                                     DATE:       Nov. 16, 2021
24                                                   TIME:       10:00 a.m.
                                                     CTROOM:     1, 4th Floor
25                                                   JUDGE:      Hon. Yvonne Gonzalez Rogers
26
27
28


     PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF PLAINTIFFS’
                  MOTION FOR CLASS CERTIFICATION AND EXHIBITS IN SUPPORT THEREOF
                                                            Case No. 11-cv-06714-YGR
      Case 4:11-cv-06714-YGR Document 443 Filed 06/02/21 Page 2 of 3




 1          Plaintiffs Robert Pepper, Stephen H. Schwartz, Edward W. Hayter, and Edward Lawrence

 2   (“Plantiffs”) bring this administrative motion under Civil Local Rules 7-11(a) and 79-5(d)-(e) for

 3   an order granting Plaintiffs leave to file under seal portions of Plaintiffs’ Motion for Class

 4   Certification and exhibits in support thereof.

 5          Civil Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a party

 6   “establishes that the documents, or portions thereof, are privileged, protectable as a trade secret or

 7   otherwise entitled to protection under the law.” Civ. L.R. 79-5(b). Under this standard, a party

 8   seeking to seal a document generally must overcome the “strong presumption in favor of access”

 9   that applies to court documents other than those that are traditionally kept secret. Kamakana v.

10   City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citations omitted). However, the

11   “public has less of a need for access to court records attached only to non-dispositive motions

12   because those documents are often ‘unrelated, or only tangentially related to the underlying cause

13   of action.’” Id. at 1179 (citations omitted). Instead, a “‘good cause’ showing under Rule 26(c) [of

14   the Federal Rules of Civil Procedure] will suffice to keep sealed records attached to non-

15   dispositive motions.” Id. at 1180; In re NCAA Student-Athlete Name & Likeness Licensing Litig.,

16   2013 WL 3014144, at *1 (N.D. Cal. Jun. 17, 2013). A party seeking to seal such material must

17   make a “particularized showing of good cause with respect to any individual document.” San Jose

18   Mercury News, Inc. v. U.S. Dist. Court, N. Dist. (San Jose), 187 F.3d 1096, 1103 (9th Cir. 1999).

19   Sealing requests must also be “narrowly tailor[ed].” Civ. L.R. 79-5(b).

20          Subsection (e) of Local Rule 79-5 sets forth procedures that apply when a party seeks to

21   file information designated as confidential by an opposing party or a non-party.                  This

22   Administrative Motion is based on Defendant Apple Inc.’s (“Apple”) and third parties’ designation

23   of certain information as confidential, highly-confidential – attorneys’ eyes only or highly

24   confidential – outside counsel eyes only under the protective orders in the above-captioned actions.

25   See ECF Nos. 381, 407. Plaintiffs take no position on whether the Apple or third party information

26   meets the standard for sealing at this time. Pursuant to Local Rule 79-5(e)(1), Apple and any third

27   parties have four days to file a declaration establishing that the material is “sealable” (as defined

28   in Local Rule 79-5(b)). Plaintiffs move to seal the documents listed in the Declaration of Brittany
                                         -1-
     PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF PLAINTIFFS’
                  MOTION FOR CLASS CERTIFICATION AND EXHIBITS IN SUPPORT THEREOF
                                                                                    Case No. 11-cv-06714-YGR
      Case 4:11-cv-06714-YGR Document 443 Filed 06/02/21 Page 3 of 3




 1   N. DeJong in Support of Plaintiffs’ Administrative Motion to file Under Seal Portions of Plaintiffs’

 2   Motion for Class Certification and Exhibits in Support Thereof, filed concurrently herewith.

 3   DATED: June 1, 2021                           WOLF HALDENSTEIN ADLER
                                                   FREEMAN & HERZ LLP
 4
                                                   By:    /s/ Brittany N. DeJong
 5                                                        BRITTANY N. DEJONG
 6
                                                   BETSY C. MANIFOLD
 7                                                 RACHELE R. BYRD
                                                   BRITTANY N. DEJONG
 8                                                 750 B Street, Suite 1820
                                                   San Diego, CA 92101
 9                                                 Telephone: 619/239-4599
                                                   Facsimile: 619/234-4599
10                                                 byrd@whafh.com
                                                   dejong@whafh.com
11
                                                   MARK C. RIFKIN
12                                                 MATTHEW M. GUINEY
                                                   WOLF HALDENSTEIN ADLER
13                                                   FREEMAN & HERZ LLP
14                                                 270 Madison Ave
                                                   New York, NY 10016
15                                                 Telephone: (212) 545-4600
                                                   Facsimile: (212) 686-0114
16                                                 rifkin@whafh.com
                                                   guiney@whafh.com
17
                                                   Interim Class Counsel and Proposed
18                                                 Co-Class Counsel
19                                                 DAVID C. FREDERICK (pro hac vice)
                                                   AARON M. PANNER
20                                                 MINSUK HAN
                                                   KELLOGG, HANSEN, TODD, FIGEL &
21                                                   FREDERICK, P.L.L.C.
                                                   1615 M Street, N.W., Suite 400
22                                                 Washington, D.C. 20036
                                                   Telephone: (202) 326-7900
23                                                 Facsimile: (202) 326-7999
24                                                 dfrederick@kellogghansen.com
                                                   apanner@kellogghansen.com
25                                                 mhan@kellogghansen.com

26                                                 Counsel for Plaintiffs and Proposed
                                                   Co-Class Counsel
27
     27295
28
                                          -2-
      PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF PLAINTIFFS’
                   MOTION FOR CLASS CERTIFICATION AND EXHIBITS IN SUPPORT THEREOF
                                                                                  Case No. 11-cv-06714-YGR
